           Case 2:20-cv-00661-KJD-VCF Document 14 Filed 05/29/20 Page 1 of 7



 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 4   Telephone:     702/948-8771
     Facsimile:     702/948-8773
 5   Attorneys for Defendant Christina Mamer

 6                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 7
     BENJAMIN SPARKS, an individual;                    Case No.:   2:20-cv-00661
 8                                                      DEFENDANT CHRISTINA MAMER’S
                             Plaintiffs,
     vs.                                                EMERGENCY MOTION TO CAUSE
 9                                                      SEALING OF PLAINTIFF’S RESPONSE
     CHRISTINA MAMER, an individual; and                ECF NO. [TBD] TO DEFENDANT
10                                                      CHRISTINA MAMER’S EMERGENCY
     RAMONA GIWARGIS, an individual,
                                                        MOTION [ECF NO. 11] TO SEAL
11
                             Defendants.
12
               CHRISTINA MAMER (“Defendant” or “Christina”), by and through her counsel of
13
     record, James E. Whitmire, Esq. of the law firm Santoro Whitmire, Ltd., hereby files Defendant
14
     Christina Mamer’s Emergency Motion (the “Motion”) to Cause Sealing of Plaintiff’s Response
15
     ECF No. [TBD] to Defendant Christina Mamer’s Emergency Motion [ECF No. 11] to Seal.
16
     This Emergency Motion is supported by the Declaration of James E. Whitmire attached
17
     hereto.
18
               Dated this 29th day of May, 2020.
19
                                                   SANTORO WHITMIRE
20
                                                   /s/ James E. Whitmire
21                                                 JAMES E. WHITMIRE, ESQ.
                                                   Nevada Bar No. 6533
22                                                 SANTORO WHITMIRE
                                                   10100 W. Charleston Blvd., Suite 250
23                                                 Las Vegas, Nevada 89135
                                                   Attorney for Defendant Christina Mamer
24
               Case 2:20-cv-00661-KJD-VCF Document 14 Filed 05/29/20 Page 2 of 7



 1                    DECLARATION OF JAMES E. WHITMIRE IN SUPPORT
                    OF EMERGENCY MOTION PURSUANT TO LOCAL RULE 7-4
 2
               I, James E. Whitmire, Esq. declare as follows:
 3
               1.     I am over the age of eighteen (18) and competent to testify. I am a shareholder of
 4
     the law firm of Santoro Whitmire and lead counsel on this matter.
 5
               2.     Pursuant to LR 7-4, Fed. R. Civ. P. 5.2 and the authorities discussed in the
 6
     Emergency Motion, I submit this Declaration in Support of Christina Mamer’s Emergency
 7
     Motion.
 8
               3.     On May 14, 2020, Plaintiff Benjamin Sparks filed his Response to Christina
 9
     Mamer’s Motion to Dismiss Pursuant to NRS 41.660. ECF No. 10.
10
               4.     That Response has been sealed pending further briefing. ECF No. 12.
11
               5.     Plaintiff’s Response to the Motion to Seal is due to be filed on May 29, 2020.
12
               6.     Defendant Mamer has viewed a draft of the Response to Defendant’s Motion to
13
     Seal and believes it contains material that is not only untrue but will force Defendant to disclose
14
     materials that may further expand privacy concerns in any Reply brief and further papers to be
15
     filed in this matter. An example relates to Defendant’s alleged communications with Plaintiff’s
16
     former employer, Red Rock Strategies. Putting aside that Plaintiff’s allegations are untrue, to
17
     respond, Defendant will necessarily need to supplement the record which will create additional
18
     privacy implications.
19
               7.     Compelling reasons exist to seal, or at a minimum, redact portions of the record
20
     on a temporary basis.
21
               8.     No harm will occur should sealing occur at least on a temporary basis to allow the
22
     Court to further assess the scope of any sealing, the scope of any protective Orders and related
23
     issues.
24
                                                      -2-
            Case 2:20-cv-00661-KJD-VCF Document 14 Filed 05/29/20 Page 3 of 7



 1          9.      Pursuant to LR 7-4(a)(3), the following certification is being provided.          A

 2   telephone meet and confer has occurred to the extent practicable to resolve the issues before

 3   the Court. The undersigned conferred with Plaintiff’s counsel the afternoon of May 28, 2020.

 4   A draft Response was received on May 29, 2020 at approximately 11:15 a.m. After review,

 5   disputes continue to exist as to the scope of sealing.1 A subsequent telephonic conference

 6   occurred at approximately 2:30 p.m. on May 29, 2020. Disputes exist. Discussions occurred

 7   regarding potentially extending deadlines for filing to permit further vetting of issues. An

 8   extensions would likely result in the same impasse.

 9          10.     Even if the parties are able to resolve discreet issues, larger sealing issues exist

10   in this case for which additional guidance from the Court will be necessary. Larger issue

11   involves the future “rules of engagement” as to Defendant’s Reply and as to any future filings

12   assuming this case proceeds beyond the Special Motion to Dismiss stage. 2

13          11.     While this is a defamation action involving four (4) newspaper articles, police

14   reports, and grand jury proceedings, Plaintiff’s filings have included information that is either

15   clearly not relevant to his causes of actions or is not permitted under various Federal Rules of

16   Evidence. A ruling from the Court is necessary so that, inter alia, third parties who could be

17   at risk of imminent and irreparable harm can intervene in this action to protect their rights to

18   privacy and/or business interests, and Defendant can properly respond to Plaintiff’s

19   allegations with evidence to refute the same.

20

21
     1
22      While the areas at issue do not reach the full magnitude of Plaintiff’s prior Response [ECF
     No. 10], issues continue to exist.
23
     2
       The parties’ briefing on the Special Motion to Dismiss is closed. In addition, briefing is closed
24   on Plaintiff’s Motion for Remand.
                                                     -3-
            Case 2:20-cv-00661-KJD-VCF Document 14 Filed 05/29/20 Page 4 of 7



 1           12.     Accordingly, good cause exists to consider this Motion on an emergency basis

 2   pursuant to LR 7-4.

 3           13.     The following are the office addresses and phone numbers of Christina Mamer

 4   and all of the affected parties:

 5           Christina Mamer
             SANTORO WHITMIRE
 6           James E. Whitmire, Esq.
             10100 West Charleston Blvd., Suite 250
 7           Las Vegas, Nevada 89135
             P: (702) 948-8771
 8           F: (702) 948-8773
             Email: jwhitmire@santoronevada.com
 9
             Benjamin Sparks
10           HOFLAND & TOMSHECK
             Joshua Tomsheck, Esq.
11           228 South 4th Street, 1st Floor
             Las Vegas, Nevada 89101
12           P: (702) 895-6760
             F: (702) 731-6910
13           Email: josht@hoflandlaw.com

14           I declare under penalty of perjury under the laws of the state of Nevada that the foregoing

15   is true and correct.

16           Dated this 29th day of May, 2020

17                                                               /s/ James E. Whitmire
                                                                 James E. Whitmire, Esq.
18

19

20

21

22

23

24
                                                    -4-
            Case 2:20-cv-00661-KJD-VCF Document 14 Filed 05/29/20 Page 5 of 7



 1                          MEMORANDUM OF POINTS & AUTHORITIES

 2           Given the hour at which this Emergency Motion is being submitted, the briefing is

 3   necessarily short:

 4           1.      Defendant incorporates the briefing on the Emergency Motion to Seal filed on May

 5   15, 2010 (ECF No. 11). 3

 6           2.      Scope of sealing issues continue to exist with respect to Plaintiff’s draft Response

 7   to the Motion to Seal as well as future filings.

 8           3.      Given how this matter is progressing, it is impractical to have serial emergency

 9   motions for filings (both out of respect to the Court and as practitioners).

10           4.      There is no harm in maintaining the status quo by having any filings made in this

11   matter under seal pending rulings by the Court after full briefing.

12

13
     3
14     Although the Ninth Circuit has stated that there is a strong presumption of public access to
     judicial records, “access to judicial records is not absolute.” Kamakana v. City & County of
15   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). “The Ninth Circuit has indicated that
     compelling reasons sufficient to outweigh the public’s interest in disclosure and justify sealing
16   court records exist when such court files might have become a vehicle for improper purposes,
     such as the use of records to gratify private spite, promote public scandal, circulate libelous
17   statements, or release trade secrets.” Florence v. Cenlar Fed. S&L, No. 2:16-CV-00587-GMN-
     NJK, 2017 U.S. Dist. LEXIS 40489, at *4 (D. Nev. Mar. 20, 2017).
18
     Sealing is appropriate here. It cannot be disputed that Christina has a compelling interest in
19   precluding the public from knowing about her sexual history and private life in general. Christina
     has legitimate reasons to claim that Plaintiff’s filings are a vehicle for improper purposes, such as
20   the use of records to gratify private spite, promote public scandal, etc. Critically important, it
     must be remembered that this case was brought by Plaintiff based on allegations that Christina
21   defamed him in statements to police, grand jury, District Attorney, and news outlets. While this
     Complaint should never have been brought in the first place under applicable anti-SLAPP
22   decisions and NRS 41.660, this Court should not allow Plaintiff to turn this litigation into a mud-
     slinging fest when Christina did not file this suit and was rather dragged into court improperly.
23   The instant matter is akin to Christina being dragged into the criminal proceedings because
     Plaintiff called 9-1-1 to falsely report Christina was hand taken a handful of pills because he
24   feared she would call the police and report the crimes he had just committed against her.
                                                        -5-
            Case 2:20-cv-00661-KJD-VCF Document 14 Filed 05/29/20 Page 6 of 7



 1          5.      It is becoming increasingly clear that legitimate scope of sealing issues exist in this

 2   case, which involves person’s sexual histories and which may implicate third-parties. Plaintiff

 3   clearly seeks no sealing. Defendant, who did not bring the suit, is legitimately concerned with

 4   having her sexual history divulged to the public. Third-party interests are at issue as well.

 5          6.      Legitimate issues also exist as to “un-ringing” the figurative bell and/or how to

 6   respond to allegations made in this matter. In other words, irreparable harm issues exist.

 7          7.      While issues will be further discussed in Defendant’s Optional Reply to Plaintiff’s

 8   Response to the Motion to Seal, this short Motion is being presented for interim relief.

 9          In sum, Defendant Mamer is seeking a sealing Order, at least on a temporary basis, to allow

10   the Court to further assess the disputed issues regarding sealing. For the reasons stated herein,

11   Plaintiff’s Response to the original motion to seal should be temporarily sealed pending further

12   briefing on these matters.

13          Dated this 29th day of May, 2020.

14                                                  SANTORO WHITMIRE

15                                                  /s/ James E. Whitmire
                                                    JAMES E. WHITMIRE, ESQ.
16                                                  Nevada Bar No. 6533
                                                    SANTORO WHITMIRE
17                                                  10100 W. Charleston Blvd., Suite 250
                                                    Las Vegas, Nevada 89135
18                                                  Attorney for Defendant Christina Mamer

19

20

21

22

23

24
                                                      -6-
           Case 2:20-cv-00661-KJD-VCF Document 14 Filed 05/29/20 Page 7 of 7



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on the 29th day of May, 2020, I electronically filed the foregoing:

 3   DEFENDANT CHRISTINA MAMER’S EMERGENCY MOTION TO CAUSE SEALING

 4   OF PLAINTIFF’S RESPONSE ECF NO. [TBD] TO DEFENDANT CHRISTINA

 5   MAMER’S EMERGENCY MOTION [ECF NO. 11] TO SEAL, with the clerk of the Court,

 6   and served the following parties using the CM/ECF System:

 7          Joshua Tomsheck, Esq.
            HOFLAND & TOMSHECK
 8          228 South 4th Street, 1st Floor
            Las Vegas, Nevada 89101
 9          JoshT@hoflandlaw.com

10          Attorneys for Plaintiff

11                                               /s/ James E. Whitmire
                                                 An employee of Santoro Whitmire
12

13

14

15

16

17

18

19

20

21

22

23

24
                                                  -7-
